DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 09/07/22.  Applicant’s amendments to the claims have been entered and are made of record.  Applicant has modified claims 1,18 and 19 and cancelled 13.  The pending claims at this time are 1-12 and 14-20, all of which stand rejected.
Response to Arguments
Applicant’s arguments with respect to claim(s) pending claims 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.  All previously made rejections are now withdrawn and a new on set forth below based on Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017035599A2 issued to Lin et al (USPUB 20180371665A1 version is being used to cite paragraphs but the date of WO 2017035599A2 will be used to reject the claims] in view CN 105696162A. 
Lin et al. discloses making a plethora of fabric applications such as a garment [0081, 0098, 0118, 0169] which include a substrate (cotton) having a unidirectional water transport properties [0034, 0084, 0125-0127, Figure 1], the substrate comprised of a fluid permeable structure [0015].  Lin et al. disclose patterned printed [0027, 0047, 0059-0062, 0069, 0127, 0154, Figure 1] on a cotton [0077, 0118, 0168] fabric.  The printing can be screen printed [0062-0065, 0101-0103].  It should be noted that choosing any pattern, such as a logo or a waffle pattern is an aesthetic choice that any skilled artisan would arrive at. The cotton fabric is the non-absorbent wicking barrier. At 0034, the instant reference teaches that the unidirectional transport of water from the inner side to outer side surface, the inner side of the substrate preferably has an accumulative one-way transport capacity index (R) (measured by AATCC Test Method 195-2011—from the outer side to the inner side of the substrate) of at least 200, preferably at least 300, and more preferably at least 400 and that the substrate preferably has an overall moisture management capability (OMMC) value (measured by AATCC Test Method 195-2011) of ≥0.4, preferably ≥0.5.  At 0077-0080, the instant reference teaches that the fabric can be formed from one type or yarn or blends. At 00118, the instant reference teaches that the cellulosic substrate may consist entirely of cellulosic fibres such as cotton.  They also teach that the weave may be woven, nonwoven or a knit [0079].  
	At 0080, the instant reference teaches that the fabric can be formed by any suitable method, including carding, air lay (equivalent to air entanglement), wet lay, hydroentangling, thermal bonding, chemical bonding, needle punching, or combinations thereof.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983).  
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
	Lin et al. fail to expressively suggest the length of the fiber, that the fabric is preshrunk and some of the resultant properties.  
	Regarding that the fabric is preshrunk-it is the position of the Office that the effect of the pre-shrinking process seems to be merely that the fabric has a reduced shrinkage after washing. No other effect arising from a pre-shrinking process can be derived from the present application. Thus, the lacking feature would then be to provide an article with one-way moisture transport as well as a reduced shrinkage.
	A person having ordinary skill in the art before the effective filing date of the invention would have known that in the art of textiles that a pre-shrunk fabric will have reduced shrinkage tendencies, therefore in order to control the shrinkage a skilled artisan would have looked to the prior known methods of pre-shrinking processes.
	However, this could be remedied by the teachings of CN 105696162A.  The CN reference teaches known methods that reduce the shrinkage after washing of the obtained fabric. Lin in the working table show shrinkage this a skilled artisan would have seen this as a further incentive to employ pre-shrunk fabrics.
	Regarding the length of the fiber, Applicant has now modified the length to state that it is a long staple fiber.  Staple fibers are short fibers and Applicant has not provided a definition to state otherwise.  Applicant also did not modify the claims to have a length beyond 2 inches which is in the realm of the maximum length of a staple fiber which is usually 2 ½ inches. Alternatively, the length of a fiber is an optimizable variable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have optimized the length of the fibers used in the composite, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed length is critical and has unexpected results. In the present invention, one would have been motivated to optimize the length motivated by the desire to create a measurable difference in the quality, strength, and softness of the cotton. As staple length increases (a staple can be from .025-2.5 inches), so does cotton’s soft, silky feel. For this reason, long staple cotton is a popular choice to make sheets, towels, and other quality products, while the average length is used for more for garments.
	Lin et al. teach the one-way transport properties and a few of the other desired properties but don’t them by the same names.  Thus, regarding the requirements of testing against the specific standards of a one-way transport index of greater than 200 when tested using Moisture Management Test (MMT) method AATCC TM 195, less than 10 seconds drop absorbency speed when tested using Drop Absorbency method AATCC TM 79, a minimum Grade 3.5 after 10 home laundry when tested using Appearance After Wash AATCC TM 143, or a minimum Grade 3.5 after 100 cycles when tested using Pilling Resistance ASTM D4970 shrinkage rate of less than 1% when tested using Dimensional Change AATCC TM 135; it is the position of the Office that the claimed resultant properties as desired in claims 1, 14-15 and 19-20, would be inherent if not obvious to the composite of Lin et al.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. cotton with patterned wicking windows/coating to enhance wicking in a specific direction used to create performance garments).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Lin et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP